NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 09-1530
                                     _____________

                            UNITED STATES OF AMERICA

                                            v.

                                 EDNA GORHAM-BEY,

                                            Appellant
                                     ____________

                      On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                  (No. 2:07-cr-00442-001)
                        District Judge: Hon. Donetta W. Ambrose

                               Submitted January 27, 2011

               Before: FUENTES, CHAGARES, and ROTH, Circuit Judges.

                                 (Filed: March 22, 2011)

                                      ____________

                                       OPINION
                                     ____________

CHAGARES, Circuit Judge.

          Appellant Edna Gorham-Bey (“Gorham-Bey”) was convicted following a jury

trial and now appeals the sufficiency of the evidence supporting her conviction. We will

affirm.



                                            1
                                              I.

       We write for the parties‟ benefit and recite only the facts essential to our

disposition. Because this appeal comes to us following a jury‟s guilty verdict, we set

forth the facts in the light most favorable to the Government.

       On December 19, 2007, a grand jury in the Western District of Pennsylvania

returned a one-count indictment charging Gorham-Bey with conspiracy to defraud the

Government, in violation of 18 U.S.C. § 286. Specifically, the indictment charged that

Gorham-Bey engaged in a scheme whereby she, inter alia, (1) provided various prison

inmates incarcerated at SCI-Pittsburgh with false addresses to use in filing fictitious

federal tax returns; (2) deposited checks that she collected based on those returns in a

bank account that she controlled; and (3) ultimately distributed the profits between

herself and her co-conspirators. See Appendix (“App.”) at 9-12.

       On October 30, 2008, Gorham-Bey entered a plea of not guilty to the indictment.

A unanimous jury subsequently convicted her after a two-day trial that concluded on

November 3, 2008. On February 13, 2009, the District Court sentenced Gorham-Bey to a

term of fifteen months of imprisonment and three years of supervised release. The

District Court also ordered Gorham-Bey to pay $7,683.14 in restitution. This appeal

followed.

                                             II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.



                                              2
       We exercise plenary review over Gorham-Bey‟s sufficiency challenge. United

States v. Bornman, 559 F.3d 150, 152 (3d Cir. 2009). “„The burden on a defendant who

raises a challenge to the sufficiency of the evidence is extremely high.‟” United States v.

Iglesias, 535 F.3d 150, 155 (3d Cir. 2008) (quoting United States v. Lore, 430 F.3d 190,

203-04 (3d Cir. 2005)). The Court “„must consider the evidence in the light most

favorable to the [G]overnment and affirm the judgment if there is substantial evidence

from which any rational trier of fact could find guilt beyond a reasonable doubt.‟” Id.

(quoting Lore, 430 F.3d at 204). The Government may meet its evidentiary burden

“entirely through circumstantial evidence,” United States v. Bobb, 471 F.3d 491, 494 (3d

Cir. 2006), and a reviewing court “must credit „all available inferences in favor of the

[G]overnment,‟” United States v. Sparrow, 371 F.3d 851, 852 (3d Cir. 2004) (quoting

United States v. Gambone, 314 F.3d 163, 170 (3d Cir. 2003)). “[T]he evidence need not

unequivocally point to the defendant‟s guilt as long as it permits a finding of guilt beyond

a reasonable doubt.” United States v. Davis, 183 F.3d 231, 238 (3d Cir. 1999). This

deferential standard thus places a very heavy burden on a convicted defendant to

demonstrate that there is insufficient evidence to support her conviction. United States v.

Rawlins, 606 F.3d 73, 80 (3d Cir. 2010).

                                            III.

       As noted, a unanimous jury convicted Gorham-Bey of conspiring to defraud the

United States, in violation of 18 U.S.C. § 286. That statute outlaws “any agreement,

combination, or conspiracy to defraud the United States, or any department or agency

thereof, by obtaining or aiding to obtain the payment or allowance of any false, fictitious

                                             3
or fraudulent claim.” 18 U.S.C. § 286. “To prove a defendant guilty of violating 18

U.S.C. § 286, the Government must establish: (1) that there was a conspiracy to defraud

the United States; (2) that the defendant knew of the conspiracy and intended to join it;

and (3) that the defendant voluntarily participated in the conspiracy.” United States v.

Okoronkwo, 46 F.3d 426, 430 (5th Cir. 1995). Furthermore, “where, as here, it is alleged

that the conspirators agreed to make false statements or representations as part of the

conspiracy, . . . Section 286 . . . require[s] proof that the conspirators agreed that these

statements or representations would have a material effect on the decision to pay a false,

fictitious, or fraudulent claim.” United States v. Saybolt, 577 F.3d 195, 204 (3d Cir.

2009).

         On appeal, Gorham-Bey challenges the sufficiency of the evidence in regard to the

second and third elements of 18 U.S.C. § 286. Gorham-Bey concedes that the evidence

proved a conspiracy to defraud the Government through the filing of false tax returns, but

posits that there was insufficient evidence produced at trial to establish that she knew of,

intended to join, and participated in that conspiracy. Cf. Gorham-Bey Br. at 17

(“Although the [G]overnment established that certain individuals did participate in such a

scheme, they did not establish that Ms. Gorham-Bey was part of that scheme.”).

         We disagree. As an initial matter, Gorham-Bey disingenuously argues that “[t]he

sum total of the evidence that brought [her] into the mix was the fact that her address was

found throughout the investigation.” Id. at 18 (emphasis added). This is simply false,

and ignores the fact that the trial record is replete with letters written by Gorham-Bey to



                                               4
her fellow co-conspirator George Brooks (“Brooks”).1 Gorham-Bey‟s argument on

appeal is thus predicated on a partial assessment of the evidence. When the trial record is

viewed in its entirety, however, there is substantial evidence from which a reasonable

juror could conclude that Gorham-Bey was part of the scheme to defraud the Government

by filing false tax returns. Many of the letters, although written in a kind of code,

demonstrate that Gorham-Bey took part in the conspiracy. For example, in a letter to

Brooks dated March 2, 2003, Gorham-Bey wrote:

       So, if everybody does what they are supposed to do, it should be twice the number
       we originally mentioned in our last letter. I asked [a fellow co-conspirator] to
       send the entire report that way I can stay on top of the everything and know when
       the cycle has been completed. I‟m sure I should be in receipt of that information
       by the 10th of March. So, we‟ll see! . . .

       The total sum of the project after my fee will be 20. I‟ll read your instructions
       again and act accordingly. This, of course, is dependent upon the other 4
       transactions manifesting. I sent out the letters as I‟ve said.

Supplemental Appendix (“S.A.”) at 23-24. Crediting all inferences in the Government‟s

favor, this letter reveals Gorham-Bey updating Brooks on the progress of the conspiracy

and disclosing her financial interest in the scheme.

       As a second example, on March 18, 2003, Gorham-Bey wrote:

       Just a brief note to say things are moving along fairly well and coming thru as
       planned! We got 2 references on Monday --- 17th, 2 more expected on Monday --
       - 24th. I informed you of the 1 that there was a concern with. Hopefully, it can be
       cleared up as soon as possible. Of the others, I‟m not clear as to the status just yet.




1
  In fact, Gorham-Bey failed to include these letters in the Appendix filed in support of
her brief. The Court thus relies on the Supplemental Appendix filed by the Government,
which did include these letters.
                                              5
S.A. at 25. Again, granting the Government all inferences, this letter shows that Gorham-

Bey has received two of the tax refund checks, or “references,” and that two more were

expected. The fact that Gorham-Bey knew that two more refund checks would be issued

also indicates that she was tracking the status of the various fraudulent federal tax returns.

       Similar letters, with similar inferences, abound in the trial record. Perhaps most

compelling, however, is a letter dated January 10, 2003 and addressed to Brooks, in

which Gorham-Bey wrote:

       Listen, about the “Prisoner Support Program.” I‟ve got several families willing to
       work with us. I‟ll send you a separate list of addresses so we can proceed to
       coordinate what has to be done. . . . So, in closing, I‟ve got about 9 different
       families who own their homes and are willing to follow instructions to the letter
       and allow me to handle all administrative procedures! Hoping we can jump start
       the program ASAP.

S.A. at 14. This letter labels the conspiracy with the code name “Prisoner Support

Program” and explicitly admits to collecting various addresses. And, as promised,

Gorham-Bey sent Brooks a list of several addresses in letters dated January 21, 2003 and

January 28, 2003. See S.A. at 15-16, 18-19. Several of these addresses were then used

by Brooks as part of the fake tax returns that he prepared for fellow inmates. Compare

S.A. at 16, 18, with App. at 135-36, 197-98, 214. Tax refund checks made out to those

very same inmates were later deposited in a bank account controlled by Gorham-Bey.

See App. at 216-219; S.A. at 49A-51B.

       The inference permitted by this evidence is clear: Gorham-Bey not only provided

Brooks with the addresses that were used to obtain fraudulent tax refunds, but also

deposited those refund checks in her own account. When considered in conjunction with


                                              6
the other evidence produced at trial, a rational juror could easily conclude that Gorham-

Bey knew of, intended to join, and voluntarily participated in the conspiracy to defraud

the Government by filing false tax returns that had a material effect on the Government‟s

decision to issue tax refunds. Accordingly, viewing the evidence in the light most

favorable to the Government, we hold that a rational juror could have found that Gorham-

Bey was guilty beyond a reasonable doubt of violating 18 U.S.C. § 286. Cf. United

States v. McKee, 506 F.3d 225, 238 (3d Cir. 2007) (“[A] conspiratorial agreement can be

proven circumstantially based upon reasonable inferences drawn from actions and

statements of the conspirators or from the circumstances surrounding the scheme.”).

                                           IV.

       For the foregoing reasons, we will affirm the judgment of conviction.




                                             7